This cause is submitted on motion of defendants, appellants herein, for an order of diminution of the record. It is claimed that the bill of exceptions which has been filed, through accident or error, does not contain all the evidence submitted to the trial court on the matters at issue to be presented to the reviewing court. This claim is not disputed. Whether the bill is complete will be determined by the trial court.
The court orders the bill of exceptions remanded to the trial court for any correction which the trial court considers proper. Section 11572-a, General Code.
Judgment accordingly.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 435